PER CURIAM.
We accepted jurisdiction of Payne v. State, 538 So.2d 1302 (Fla.1st DCA 1989), based on apparent conflict with Carawan v. State, 515 So.2d 161 (Fla.1987). Upon examination of the record and argument of counsel, we have determined that the opinion below is not in conflict with Carawan. Accordingly, we dismiss this cause on the ground that jurisdiction was granted improvidently.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.
NO MOTION FOR REHEARING WILL BE ENTERTAINED BY THIS COURT.